Case 1:17-cv-02432-JLK Document 59 Filed 07/26/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
Civil Action No. 17-cv-2432-JLK
THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF SAN MIGUEL, ET AL.,
       Plaintiffs,
       v.
UNITED STATES BUREAU OF LAND MANAGEMENT, ET AL.,
       Defendants.


                           MOTION TO WITHDRAW APPEARANCE


       Pursuant to D.C.COLO.LAttyR 5(b), Ms. Tanya Nesbitt hereby files this motion requesting

the Court’s authorization of Ms. Nesbitt’s withdrawal as counsel for Defendants in this case, and the

removal of her name and address from all court mailing lists. As of today, Ms. Nesbitt has ceased to

be employed by the Department of Justice. Trial Attorney Michael S. Sawyer has filed a notice of

appearance and will represent Defendants in this case. Therefore, good cause exists for this motion to

be granted.


       Dated: July 26, 2019

                                             Respectfully submitted,

                                             /s/ Tanya Nesbitt
                                             Tanya Nesbitt
Case 1:17-cv-02432-JLK Document 59 Filed 07/26/19 USDC Colorado Page 2 of 2




                                    CERTIFICATE OF SERVICE

       I hereby certify that on July 26, 2019, a true and correct copy of the foregoing document was

filed with the Court’s CM/ECF system, which will generate a Notice of Filing to the attorneys of

record, and served on Defendants.

                                            /s/ Tanya Nesbitt
                                            Tanya Nesbitt




                                                 2
